1 So.3d 1287 (2009)
KKP HOLDINGS, LLC, Petitioner,
v.
Rodney W. RUSSELL, Respondent.
No. 1D09-0740.
District Court of Appeal of Florida, First District.
February 20, 2009.
Marcus A. Castillo of Haas & Castillo, P.A., Clearwater, for Petitioner.
No appearance for Respondent.
PER CURIAM.
Petitioner, a party to an unemployment compensation appeal pending before an appeals referee, seeks mandamus relief in the form of an order directing the referee to rule on its requests concerning discovery and related matters. However, the record furnished to us fails to establish that the relief petitioner seeks below was specifically requested of the appeals referee by appropriate motion filed under the case number assigned to the pending appeal. A necessary prerequisite to obtaining mandamus relief is a showing that the petitioner has made an express, distinct demand for performance of the requested act to the respondent official. See Smartt v. First Union Nat'l Bank, 771 So.2d 1232 (Fla. 5th DCA 2000); Medberry v. Circuit Court for Brevard County, 762 So.2d 1037 (Fla. 5th DCA 2000). Inasmuch as petitioner has failed to so demonstrate, the petition for writ of mandamus is DENIED and petitioner's motion for stay is DENIED as moot.
*1288 PETITION FOR WRIT OF MANDAMUS DENIED.
BARFIELD, THOMAS, and CLARK, JJ., concur.